COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-456-CV
 
 
IN RE JEFFREY TOD HOLDEN                                                                 
 
                                              ------------
 
                                    ORIGINAL
PROCEEDING
 
                                              ------------
 
                     MEMORANDUM
OPINION[1]
AND ORDER
 
 




The underlying suit in this
original proceeding involves a notice of appeal from an associate judge=s ruling.  Relator Jeffrey Tod
Holden filed a petition for writ of mandamus asking that we order Respondent,
the Honorable Frank Sullivan, to conduct a hearing on Relator=s Appeal from an Associate Judge=s Hearing, to rule on his appeal, and to order the Associate Judge=s order vacated pending the appeal. 
Specifically, Relator complained that Respondent=s failure to conduct a hearing on Relator=s appeal of the Associate Judge=s ruling violated Texas Family Code section 201.015(f).  See Tex.
Fam. Code Ann. ' 201.015(f)
(Vernon 2002).  But Respondent held the
section 201.015(f) hearing on December 18, 2006, after this original proceeding
was filed.  Accordingly, because
Respondent has now conducted the hearing that Relator desired, we grant Real
Party in Interest=s Bobbie
McGehee=s motion to dismiss this original proceeding and order it dismissed as
MOOT.
After Respondent conducted
the December 18, 2006 hearing, Relator filed a supplemental petition for writ
of mandamus raising six new issues pertaining to the December 18, 2006
hearing.  Because Relator=s petition for writ of mandamus was moot at the time that he filed his
supplemental petition for writ of mandamus, we order that Relator=s supplemental petition for writ of mandamus be filed under the
separate cause number 2-07-029-CV. 
Relator is ordered to pay the $75 mandamus filing fee by February 8,
2007.  Additionally, Relator shall
re-file any documents from the appendix of the initial petition for writ of
mandamus in the new cause number that he desires for the court to consider with
the supplemental petition for writ of mandamus.
If, after Relator pays the
filing fee and the proceeding is submitted to the court, the court is of the
tentative opinion that Relator is entitled to the relief sought or that a
serious question concerning the relief requires further consideration, the
court will request a response to the supplemental petition for writ of
mandamus.  See Tex. R. App. P. 52.8(b).




The clerk of this court shall
transmit a copy of this opinion and order to the attorneys of record, the trial
court judge, and the trial court clerk.
 
PER CURIAM
 
 
PANEL
A: WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:
January 29, 2007
 




[1]See Tex. R. App. P. 47.4.